Citation Nr: 0521622	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  94-28 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Baton Rouge General Medical 
Center from October 23, 1993, through October 25, 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant's spouse, son, and daughter


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from March 1950 to 
March 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO). 

This matter was previously before the Board of Veterans' 
Appeals (Board), and was remanded in September 1998 and 
August 2000.

In March 2003, the veteran was involved in a motor vehicle 
accident that resulted in a head injury.  Subsequently, VA 
determined that the veteran was unable to handle his own 
expenses.  His spouse has the authority to speak for the 
veteran.  She filed a claim for a rating in excess of 30 
percent for PTSD in May 2003, which the RO denied.  The issue 
involving PTSD was timely appealed and merged with the issue 
involving reimbursed medical expenses.

In June 2005, the veteran's spouse, son, and daughter 
testified at a video conference hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002). A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's PTSD, standing alone, is productive of 
occupational and social impairment that more nearly 
approximates deficiencies in most areas and an inability to 
establish and maintain effective relationships than reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.

2.  The veteran is service-connected for a post surgical scar 
for a right inguinal hernia, effective March 16, 1953; and 
PTSD, effective October 15, 1992.  

3.  The veteran incurred unauthorized non-VA medical expenses 
for treatment as an inpatient from October 23 to October 25, 
1993, for inpatient treatment for nonservice-connected 
diabetes mellitus.

4.  There was no prior VA authorization for any of the above 
treatments.

5.  The medical treatment received from October 23 to October 
25, 1993, was rendered in a medical emergency.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but 
not greater, for PTSD have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).

2.  The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred as an inpatient from October 
23-25, 2005 were not met. 38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances and ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.

Based on a review of the evidence of record, the Board finds 
that a 70 percent rating is warranted for the veteran's 
service-connected PTSD because the manifestations of the 
veteran's PTSD more nearly approximate occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships..

Rating the veteran's PTSD has been complicated by a recent 
head injury.  Private medical records show that the veteran 
was involved in a motor vehicle accident in March 2003, 
injuring one side of his head.  Several months later, he 
apparently fell and injured the other side of his head.  A 
review of the post-March 2003 medical evidence shows that the 
veteran developed a cognitive, brain disorder that has masked 
many of the manifestations of his service-connected PTSD.

The organic brain disorder that the veteran has suffered as 
the result of this post-service injury is not related to 
service and can not provide the basis for increasing the 
veteran's PTSD evaluation.  The Board must attempt to 
distinguish between the two disorders to evaluate this claim. 

According to a March 2004 VA psychiatric examination report, 
the examiner diagnosed the veteran with dementia and PTSD.  
She commented that, based on a review of prior reports, it 
was clear that the veteran had PTSD in the past and that 
these symptoms interfered with both his occupational and 
social functioning.  The veteran was unable to report on the 
frequency and intensity of his PTSD symptoms due to his 
impaired cognitive functioning and confusion.  The examiner 
noted that the veteran was one symptom shy of a full 
diagnosis of PTSD.  She opined, however, that it was likely 
that the veteran continued to have the full PTSD diagnosis, 
but that these symptoms were masked by his more prominent 
cognitive deficits.  This was evidenced by the fact that the 
medical history showed that he experienced a full range of 
PTSD symptoms in 1999 and that, according to his spouse, 
these were not offset at the time of his motor vehicle 
accident.  

The assigned "GAF" (Global Assessment of Functioning) of 33 
was indicative of the veteran's PTSD and present impaired 
cognitive and social functioning.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Scores ranging from 31 to 40 represent major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood (e.g., neglects family and is unable to 
work). Scores ranging from 11 to 20 represent some danger of 
hurting self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

After a complete review of the evidence of record, the Board 
finds that a 70 percent schedular rating for PTSD, standing 
alone, is warranted, and that the findings made by the March 
2004 VA examiner are the most current and the most persuasive 
evidence in this case.  A rating in excess of 70 percent is 
not warranted because the evidence does not show that the 
veteran's PTSD, when considered alone, results in attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
The common symptoms include totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  While 
the evidence of record shows that the veteran may have many 
of these features, the Board finds that they are clearly due 
to the residuals of the head injury in 2003, which has been 
diagnosed as a cognitive brain disorder.  The veteran 
inability to work at this time is clearly based on this 
injury.  All post-service medical records, when viewed as a 
whole, would provide evidence against a finding of a higher 
rating than 70 percent or a finding that the veteran can not 
work solely due to his PTSD.     

The Board has considered the VA psychiatric examination 
report dated in August 2003, in which the veteran was 
diagnosed primarily with dementia secondary to the head 
trauma with psychosis and PTSD by history only.  Such a 
report provides evidence against this claim.   In light of 
the evidence of record discussed above, the Board finds the 
findings in the August 2003 report are of equal probative 
value in comparison to the findings made in the March 2004 VA 
examination report. 

While the PTSD condition can not be found to have increased 
in severity due to the post-service head injury, the Board 
can not ignore the veteran's PTSD problems even though he 
suffers from a condition which clearly overwhelms and masks 
many of the problems he has had with his PTSD.  The severe 
post-service injury, standing alone, without consideration of 
the PTSD condition, can not be the exclusive basis to deny 
this claim.  The Board has also considered the testimony 
provided by the veteran's spouse and children.  They maintain 
that the veteran has had a volatile temper, even before the 
March 2003 head injury.  Nevertheless, after the accident, 
they have witnessed the veteran talking about his military 
experience.  The veteran's service personnel records show 
that he was awarded the Combat Infantryman's Badge.  The 
Board has also considered written statements that are of 
record, including one undated letter from the veteran's 
niece, who is a registered nursing assistant.  The family's 
observations are consistent with the veteran's documented 
military combat history.

In this case, there is clear medical evidence that does not 
support a finding that the PTSD (without consideration of the 
post-service injury) is 70 percent disabling.  However, in 
adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In view of the foregoing, the Board considers the criteria 
for a 70 percent schedular evaluation for the veteran's PTSD 
impairment are met.  

II.  Medical Reimbursement

The Board has reviewed all of the evidence in the veteran's 
claims files. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as pertinent to his claim.

The veteran is seeking payment or reimbursement for private 
medical expenses incurred at a private hospital for a 
nonservice-connected disorder.  At the time of the 
hospitalization on October 23, 1993, the veteran was service 
connected for a postoperative scar for a right inguinal 
hernia and PTSD. 

According to a June 1994 letter from the Baton Rouge General 
Hospital, Dr. "F.J.R.", M.D., reported that the veteran was 
admitted on October 23, 1993, with diabetic ketoacidosis and 
a blood glucose of 533.  After his condition stabilized, he 
was transferred to the VA Hospital in New Orleans on October 
25, 1993 for completion of treatment for the exacerbated 
diabetes.  The doctor added that the veteran was acutely ill 
and not felt stable enough for immediate transfer to the VA 
Hospital in New Orleans. The doctor provided copies of the 
private hospital treatment records.

During a September 1994 hearing held at the RO, the hearing 
officer explained the law to the veteran and his spouse 
regarding the criteria for granting medical reimbursement.  
The hearing officer thoroughly explained that one of the 
criteria that must be met is that the treatment at a private 
hospital must be for a service-connected disability.  The 
hearing officer noted that the private medical 
hospitalization records from October 1993 showed that the 
veteran was admitted on an emergency basis due to diabetes, 
which was not a service-connected disorder.  

The Board notes that the veteran acknowledged that he was 
admitted for a diabetic disorder, but he maintained that the 
PTSD caused him to develop or aggravate his diabetic 
condition.  The Board notes that the private medical records 
are negative for a finding that the veteran's nonservice-
connected diabetes was caused or aggravated by his service-
connected PTSD.  Dr. "R." specifically noted that the 
veteran was admitted for diabetic ketoacidosis and a blood 
glucose of 533.  No relationship to PTSD was provided.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized. 
38 U.S.C.A. § 1728(a). See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994). 

First, the Board must address whether the claimant is 
entitled to payment or reimbursement for services not 
previously authorized. 38 U.S.C.A. § 1728(a). 
In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:

(A)  That the treatment was either (1) for an 
adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held 
to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who 
has a total disability permanent in nature resulting 
from a service-connected disability; (B)  That a medical 
emergency existed and delay would have been hazardous to 
life or health; and (C)  That no VA or other Federal 
facilities were feasibly available and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise or practicable or treatment had been or would have 
been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick v. West, 11 Vet. App. 
45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

In this case, veteran was not service connected for diabetes 
mellitus at the time he was admitted to the hospital in 
October 1993.  Dr. "R." clearly reported in his June 1994 
letter that the veteran was admitted for diabetic 
ketoaciodosis. The related treatment records are negative for 
hospitalization due to the veteran's service-connected PTSD 
or postoperative scar for a right inguinal hernia.  In 
consequence, the veteran fails to meet the first of the three 
criteria for reimbursement or payment for medical expenses 
incurred without prior authorization from VA being met. 38 
U.S.C.A. § 1728.

Second, the veteran has maintained that he and his spouse 
called the VA Hospital prior to seeking medical treatment.  
He contends that VA gave him permission to go to a private 
hospital.  During a hearing at the RO in September 1994, the 
veteran testified that a VA employee reportedly instructed 
him to go to the closest hospital because there was not 
enough time to get to the VA hospital.  The Board is 
cognizant that the veteran contends that he was misinformed 
by VA personnel who told him to go to the nearest hospital; 
however, that fact alone is insufficient to confer 
entitlement to payment for the expenses being considered in 
this appeal. McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that because the payment of government benefits must 
be authorized by statute, the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2004).

After careful review of those provisions, the Board finds 
that they would not provide a basis on which to grant the 
veteran's claim. These provisions did not become effective 
until May 2000. See Pub. L. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556 (1999) (providing that the November 30, 
1999 Act shall take effect 180 days after the date of 
enactment).

Given that the veteran filed his claim prior to the enactment 
of the Veterans Millennium Health Care and Benefits Act, it 
does not apply to this claim.

While the Board is sympathetic toward the veteran and his 
family, the Board is bound by the law, and its decision is 
dictated by the relevant applicable statutes and regulations. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). It is further observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy at least one of the three criteria listed in 38 
U.S.C.A. § 1728(a). The Board also finds that the veteran is 
not eligible to receive reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725. The benefit sought on appeal must, 
accordingly, be denied.

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2004) apply to cases pending before 
VA on November 9, 2000, even if the initial agency of 
original jurisdiction decision was issued before that date; 
and (2) that a claimant must be given notice in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
an initial unfavorable decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in a letter dated in July 2003 of 
what information and evidence was needed to substantiate his 
increased rating claim for PTSD.  The letters also advised 
him of the information and evidence that should be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed conditions and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was told that it was his responsibility to support the 
claim with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  On page one of the July 
2003 letter, the RO specifically explained the evidence it 
still needed from the veteran with respect to his claim 
 
When considering the July 2003 notification letter, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

With respect to the medical reimbursement claim, the veteran 
originally filed the claim in 1993, many years before the 
VCAA was enacted.  The procedural history shows that the RO 
notified the veteran of the criteria necessary to prove the 
claim.  Specifically, during the September 1994 RO hearing, 
as discussed above, the hearing officer specifically 
explained the evidence and criteria to the veteran.  The 
veteran identified the private hospital records from October 
1993.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
psychiatric examination in August 2003 and March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claims, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated by the RO.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant. 

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the provisions governing the payment of monetary 
benefits.

Entitlement to payment or reimbursement for unauthorized non-
VA medical expenses incurred as an inpatient from October 23 
to October 25, 1993, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


